ACCEPTED
                                                                                     04-15-00350-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                 8/6/2015 3:06:34 PM
                                                                                      KEITH HOTTLE
                                                                                              CLERK


                           No. 04-15-00350-CV
                                                          FILED IN
                                                   4th COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THE SAN ANTONIO, TEXAS
                  FOURTH JUDICIAL DISTRICT OF TEXAS8/6/2015 3:06:34 PM
                             SAN ANTONIO             KEITH E. HOTTLE
                                                           Clerk



                                  Jack Rettig,
                                                 Appellant
                                       v.

                             Ronald Bruno, et al,
                                           Appellees

           Appeal from the 111th District Court of Webb County, Texas


               APPELLANT JACK RETTIG’S
  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF



LAW OFFICE OF                              Fritz Byrne Head & Fitzpatrick
AUDREY MULLERT VICKNAIR                    PLLC

Audrey Mullert Vicknair                    C. M. Henkel III
State Bar No. 14650500                     State Bar No. 09463000
802 N. Carancahua Ste. 1350                500 North Shoreline, Ste. 901
Corpus Christi, Texas 78401-0022           Corpus Christi, Texas 78401
(361) 888-8413; (361) 887-6207 fax         (361) 883-1500; (361) 888-9149 fax
avicknair@vicknairlaw.com                  skip@cmenkel.com


Attorneys for Appellant Jack Rettig




                                       1
TO THE HONORABLE FOURTH COURT OF APPEALS:

        COMES NOW Appellant Jack Rettig and files this Unopposed Motion for

Extension of Time to File his Brief, and for cause would show:

        The record in this cause was filed on July 13, 2015. A motion to abate was

pending at that time but was denied on July 22, 2015.      Appellant’s Brief is due

August 12, 2015.

        Appellant prays for a 33-day extension of time to Monday September 14,

2015 for the following reasons:

        The undersigned is lead counsel for Appellant in this appeal. She was out of

the country from July 18 to August 1. The undersigned has a dispositive motions

hearing on August 7, 2015 in IMMO Peterson, Cause No. 09-02502-00-0-H in the

347th District Court of Nueces County; a Petitioner’s Brief on the Merits due in

the Texas Supreme Court on August 12, 2015 (on an extension) in Cause No. 15-

0046, Hoskins v. Hoskins; and she is aiding with the Appellee’s Brief in Cause No.

13-15-00126-CV, Copper-Saratoga v. Lewandos, which is due on August 21,

2015.    Counsel also has an Appellant’s Brief due in Miramar Petroleum v.

Cimarron Engineering, Cause No. 13-15-00251-CV on August 28, 2015 and an

Appellant’s Brief due in NTRP v. United Resources, Cause No. 13-15-00151-CV

due on September 8, 2015.         The State Bar Advanced Appellate Seminar is

September 10 and 11, 2015 and the undersigned will attend.



                                          2
       This is Appellant’s first request for an extension of time. The undersigned

has attempted to confer with counsel for all Appellees. Counsel for Lopez deferred

to counsel for Mendoza and Garcia, both of whom state they do not oppose. Bruno

and Williams are not expected to oppose.

                                           PRAYER

       WHEREFORE, Appellant Jack Rettig prays the Court to grant his motion

and extend the time to file his opening brief to September 14, 2015.   Rettig prays

for all other relief to which he is entitled.

                                   Respectfully submitted,

                                   /s/ Audrey Mullert Vicknair
                                   Audrey Mullert Vicknair
                                   State Bar No. 14650500
                                   LAW OFFICE OF AUDREY MULLERT VICKNAIR
                                   802 N. Carancahua Ste. 1350
                                   Corpus Christi, TX 78401-0022
                                   (361) 888-8413; (361) 887-6207 fax
                                   avicknair@vicknairlaw.com
                                   C. M. HENKEL III
                                   State Bar No. 09463000
                                   FRITZ, BYRNE, HEAD & FITZPATRICK, PLLC
                                   500 North Shoreline, Ste. 901
                                   Corpus Christi, Texas 78401
                                   (361) 883-1500; (361) 888-9149 fax
                                   skip@cmhenkel.com

                                   Attorneys for Jack Rettig




                                                3
                      CERTIFICATE OF CONFERENCE
      The undersigned avers that she attempted to contact all opposing counsel.
Counsel for Lopez stated he would defer to counsel for Mendoza and Garcia.
Counsel for those parties state they do not oppose this motion. Mr. Bruno is pro se
and has yet to take any action in this appeal. He is not expected to oppose this
motion.

                                                /s/ Audrey Mullert Vicknair
                                                Audrey Mullert Vicknair



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served in accordance with the Texas Rules of Appellate and Civil Procedure, on
counsel named below, on this the _6th__ day of August, 2015.

Lance H. Beshara – counsel for Appellee Mendoza
PULMAN CAPPUCCIO
PULLEN BENSON & JONES, LLP
2161 N.W. Military Hwy., Suite 400
San Antonio, Texas 78213
Jana K. Terry – counsel for Appellee Garcia
BECKSTEAD TERRY P.L.L.C.
9442 N. Capital of Texas Hwy.
Arboretum Plaza One, Suite 500
Austin, Texas 78759
Carlos Evaristo Flores – counsel for Lopez, foreign judgment defendant
PERSON,WHITWORTH, BORCHERS &MORALES, LLP
602 E. Calton Road, 2nd Floor
P.O. Drawer 6668
Laredo, Texas 78042-6668
Darrell W. Cook – counsel for Williams, foreign judgment defendant
Darrell W. Cook & Associates, P.C.
One Meadows Building
5005 Greenville Ave., Ste. 200
Dallas, Texas 75206
Above by tex.gov electronic filing system

                                            4
Ronald E. Bruno – foreign judgment defendant
2838 Woodside Street
Dallas, Texas 75204
And/or
2304 Matador Circle
Austin Texas 78746

By US Mail

                                    /s/ Audrey Mullert Vicknair
                                    Audrey Mullert Vicknair




                                      5